Title: Thomas Jefferson to Alrichs & Dixon, 22 September 1812
From: Jefferson, Thomas
To: Alrichs & Dixon


          
            Messrs Alrichs & Dixon Monticello Sep. 22. 12.
             My letter of Aug. 30. informed you of my departure on a journey before I could consult the person who has charge of my small spinning establishment as to the kind of roll which a hand carding machine should make to suit us. I am but just returned from that journey, and on consulting him he sais the perpetual roll would not suit us, that it should be the short roll, such as is given off by common cards, of either cotton or wool. I will thank you therefore to expedite me one such as soon as you can. if a conveyance direct to Norfolk or Richmond can be had it will equally save time & expence, and I should hope the Richmond coal vessels if not, it may be sent to Baltimore. if so, you must be so good as to add the charges to Baltimore to your bill, as I have no correspondent there. those from thence to Richmond will be paid there by mr Gibson of the house of Gibson & Jefferson. the moment I learn from you that the machine is ready and the additional expence of freight to Baltimore, I will desire mr Gibson to remit the amount to you to Wilmington if he can, otherwise to Philadelphia, and I shall be obliged to you to be as prompt as possible, as the season presses and we go on badly for want of it. Accept my best wishes and respects.
            
              Th:
              Jefferson
          
          
            P.S. do you make hand carding machines for wool also, and what is the price of a small one?
          
        